EXHIBIT 10.16.2

 

OPTION AGREEMENT

 

THIS OPTION AGREEMENT (“Agreement”) made effective as of (Date), between Lakes
Entertainment, Inc., a Minnesota corporation (the “Company”), and (Name)
(“Director”).

 

BACKGROUND

 

 

A.

Director is serving as a member of the Board of Directors of the Company.

 

 

B.

The Company desires to reward Director for his service to the Company.

 

 

C.

The Company has adopted the Lakes Entertainment, Inc. 2007 Stock Option and
Compensation Plan (the "Plan") and the Committee appointed pursuant to the Plan
or its delegate granted a Non-Qualified Stock Option to Director on (Insert Date
of Grant) , subject to the execution of this Agreement. Capitalized terms not
defined in this Agreement have the meaning assigned to them in the Plan.

 

NOW, THEREFORE, the parties to this Agreement agree as follows:

 

1.     Grant of Option. The Company has irrevocably granted to Director a
Non-Qualified Stock Option under the Plan to purchase all or any part of an
aggregate of (Number of Share) Shares (such number being subject to adjustment
as provided in this Agreement and the Plan), subject to the terms and conditions
set forth in this Agreement. The terms and conditions of the Plan, a copy of
which has been delivered to Director, are hereby incorporated into and made a
part of this Agreement by reference as if set forth in full. In the event of any
conflicts or inconsistencies between the provisions of the Plan and this
Agreement, the provisions of the Plan will govern and control.

 

2.     Purchase Price. The purchase price of the Shares covered by the Option
shall be $(Amount) per Share.

 

3.     Exercise and Vesting of Option. Subject to the provisions of Section 9 of
this Agreement and Section 9 of the Plan, the Option shall be exercisable only
to the extent that all, or any portion of the Option, has vested. The Option
shall vest in four (4) equal installments of (Amount) Shares each. The first
installment of the Option will vest on the first anniversary of the date the
Option was granted by the Committee or its delegate and one of the remaining
three installments of the Option will vest on each of the next three subsequent
anniversaries of such date (each such anniversary is referred to as a "Vesting
Date") so long as Director continues to serve as a director of the Company until
the Option is fully vested .

 

In the event that Director ceases to be a director of the Company for any reason
or no reason, with or without cause, prior to any Vesting Date, that part of the
Option scheduled to vest on or after such Vesting Date shall not vest and all of
Director's rights to and under such non-vested part of the Option shall
terminate as of the date Director ceases to be a director of the Company
(“Director Termination Date”).

 

4.     Term of Option. Except as otherwise provided in this Agreement, any
vested part of the Option shall be exercisable for ten (10) years from the date
the Option was granted by the Committee or its delegate; provided, however, that
in the event that Director ceases to be a director of the Company, for any
reason or no reason, with or without cause, Director or his legal representative
shall have three (3) years from the Director Termination Date to exercise any
part of the Option vested as of the Director Termination Date. Upon the
expiration of such three (3) year period, or, if earlier, upon the expiration
date of the Option as set forth above in this Section 4, the Option shall
terminate and become null and void.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Manner of Exercise. Subject to the terms and conditions of this Agreement
and the Plan, the Option may be exercised, in whole or in part, by giving
written notice to the Secretary of the Company at its principal office,
specifying the number of Shares to be purchased and accompanied by the full
purchase price for such Shares. The purchase price shall be payable in United
States dollars and may be paid by cash; uncertified or certified check; bank
draft; by delivery of shares of the Company’s common stock in payment of all or
any part of the purchase price, which shares shall be valued for this purpose at
Fair Market Value on the date all or any part of the Option is exercised; by
instructing the Company to withhold from the Shares issuable upon exercise of
the Option, Shares in payment of all or any part of the purchase price, which
Shares shall be valued for this purpose at their then Fair Market Value or in
such other manner as may be authorized from time to time by the Committee. The
Company has no obligation to deliver Shares or cash upon exercise of all or any
part of the Option until qualified for delivery under such laws and regulations
as may be deemed by the Company applicable to such exercise.

 

6.     Rights of Option Holder. Director, as a holder of the Option, shall not
have any of the rights of a shareholder with respect to the Shares covered by
the Option except to the extent that one or more certificates for such Shares
shall be delivered to Director upon the due exercise of all or any part of the
Option.

 

7.     Non-Transferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and the Option may be
exercised, during the lifetime of Director, only by Director. More particularly
(but without limiting the generality of the foregoing), the Option may not be
assigned, transferred (except as provided above), pledged, or hypothecated in
any way, shall not be assignable by operation of law, and shall not be subject
to execution, attachment, or similar process. Any attempted assignment,
transfer, pledge, hypothecation, or other disposition of the Option contrary to
the provisions hereof, and the levy of any execution, attachment, or similar
process upon the Option shall be null and void and without effect.

 

8.     Adjustment. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is required to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Option, then the Committee shall, in such manner
as it may deem equitable, adjust any or all of: (a) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of the Option; and (b) the purchase or exercise price of the Option.

 

9.     Immediate Acceleration of the Option. Unless otherwise determined by the
Board and a majority of the Continuing Directors, the Option will become
immediately exercisable in full if a Change in Control occurs. In the event the
Company is a party to a merger, exchange or reorganization, the Option will be
subject to the terms and conditions of the agreement of merger, exchange or
reorganization, which may include, without limitation, accelerating the vesting
or exercise date of the Option in exchange for the immediate distribution of a
cash payment equal to the difference between the Fair Market Value on the date
of the Change in Control and the exercise price of the Option multiplied by the
number of Shares subject to the Option.

 

 
2

--------------------------------------------------------------------------------

 

 

10.     Additional Condition. Notwithstanding anything in this Agreement to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of the issuance of any Shares pursuant to the Option
require Director, as a condition to the receipt of Shares issued pursuant to the
Option, to deliver to the Company a written representation of present intention
to acquire the Shares issued pursuant to the Option for Director’s own account
for investment and not for distribution: and (b) if at any time the Company
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of the Shares issuable
pursuant to the Option is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the issuance of Shares pursuant to such listing,
registration, qualification, laws, consents or approvals, or the removal of any
restrictions imposed on such Shares, such Shares shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.

 

 

11.

Withholding.

 

(a)     The Company shall have the right to withhold from any Shares, payments
or distributions made under this Agreement, or to collect as a condition of
issuing Shares or making a payment or distribution, any taxes required by law to
be withheld. At any time when Director is required to pay to the Company an
amount required to be withheld under applicable federal, state, local or foreign
payroll, withholding, income or other tax laws in connection with a distribution
of Shares or upon exercise of the Option, Director may satisfy this obligation
in whole or in part by electing (the “Election”) to have the Company withhold
from the Shares, payment or distribution Shares having a value up to the amount
required to be withheld. The value of the Shares to be withheld shall be based
on the Fair Market Value on the date that the amount of tax to be withheld shall
be determined (“Tax Date”).

 

(b)     Each Election must be made prior to the Tax Date. The Company may, in
its sole discretion, disapprove of any Election or may suspend or terminate the
right to make Elections. An Election is irrevocable.

 

(c)     An Election must comply with all of the requirements of the Securities
Exchange Act of 1934, as amended.

 

12.     General. The Company shall at all times during the term of the Option
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Agreement.

 

13.     No Third Party Beneficiaries. Nothing in this Agreement expressed or
implied is intended or shall be construed as conferring upon or giving to any
Person, firm or corporation, other than the parties to this Agreement, any
rights or benefits under or by reason of this Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

14.     Cooperation of Parties. Each party to this Agreement agrees to execute
such further papers, agreements, assignments or documents of title as may be
necessary or desirable to effect the purposes of this Agreement and carry out
its provisions.

 

15.     Entire Agreement. This Agreement embodies the entire agreement made
between the parties to this Agreement with respect to the matters covered in
this Agreement and shall not be modified except by writing signed by the party
to be charged.

 

16.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same agreement.

 

17.     Governing Law. This Agreement, in its interpretation and effect, shall
be governed by the laws of the State of Minnesota applicable to contracts
executed and to be performed in the State of Minnesota.

 

In WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

LAKES ENTERTAINMENT, INC.

 

By:_________________________________

 

Its:_________________________________

 

 

DIRECTOR 

 

_________________________________

(NAME)

 

 

4